Citation Nr: 1227163	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-46 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial disability evaluation in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity.

3. Entitlement to an initial disability evaluation in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Regional Office (RO) in Nashville, Tennessee. The RO, in pertinent part, denied the Veteran's claim for service connection for PTSD and granted the claim for service connection for diabetic peripheral neuropathy of the bilateral lower extremities. The RO assigned an initial non-compensable evaluation for the peripheral neuropathies and the Veteran timely appealed. Although the RO issued a September 2009 rating action granting an initial 10 percent disability rating for the bilateral lower extremity peripheral neuropathies, the Veteran has not indicated that rating satisfies his claim so those issues remain on appeal.

In the February 2009 rating decision, the RO also denied a claim of entitlement to service connection for a nervous condition other than PTSD and assigned initial non-compensable disability ratings for diabetic peripheral neuropathies of the bilateral upper extremities. The Veteran submitted a notice of disagreement as to the claim for service connection for a nervous condition, but submitted a September 2009 letter withdrawing that issue prior to the RO's promulgation of a statement of the case. He submitted an October 2011 statement withdrawing the issues of entitlement to initial compensable disability ratings for peripheral neuropathies of the bilateral upper extremities. As the Veteran withdrew these issues and the issue of entitlement to service connection for a nervous condition other than PTSD prior to the certification of his appeal to the Board, they are no longer on appeal and not reflected on the title page. 38 C.F.R. § 20.204 (2011). 

The Veteran had requested a personal hearing before a member of the Board, but he submitted a March 2012 statement withdrawing that request. Consequently, the request for a personal hearing is considered withdrawn. See 38 C.F.R. § 20.702 (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that certain evidence remains outstanding and that a VA examination is warranted. The matter must be remanded to the RO/AMC for further development in accordance with VA's duty to assist. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. The last VA treatment notes within the claims file were generated December 21, 2010. While this case is in remand status, the RO/AMC must obtain any outstanding records of pertinent treatment and associate them with the claims file.

The Veteran has also reported receiving private treatment for his peripheral neuropathies and the claims file does not contain records from all of the identified providers. Specifically, the record shows that the Veteran has been receiving regular care from Alcorn Rehab Services since January 2011 (no records from this provider are within the claims file), is followed by Oxford Neuromuscular Associates (only a single January 2011 record from this provider is within the claims file), and continues to be seen at Shiloh Neurology Clinic (only record dated prior to May 5, 2009 are on file from this provider). When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet.App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  

The Veteran has also informed VA that he is in receipt of disability benefits from the Social Security Administration (SSA). VA has a duty to obtain such records when they may be relevant to a claim. Voerth v. West, 13 Vet.App. 117, 121 (1999). The RO/AMC must take appropriate steps to obtain pertinent documents from the SSA. Id.; 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). VA has the authority to schedule a compensation and pension examination when one is deemed necessary and the Veteran has an obligation to report for that examination. The Veteran's peripheral neuropathies were last evaluated in March 2009. More than three (3) years ago. He specifically alleged an increase in the severity of those disabilities in November 2010. The Board finds that a new examination is warranted. 38 C.F.R. § 3.327(a).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather any records of pertinent VA treatment or examination occurring after December 21, 2010 and associate them with the record. 

2. Provide the Veteran with the necessary authorizations for the release of any pertinent private treatment records not currently on file. These records specifically include, but are not limited to, records from Alcorn Rehab Services, Oxford Neuromuscular Associates, and records from Shiloh Neurology Clinic generated after May 5, 2009. Associate any available records with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

3. Take appropriate steps to obtain from the SSA copies of the evidence relied on in any decisions regarding the Veteran's eligibility for disability benefits. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

4. Subsequent to the above development, afford the Veteran an opportunity to attend a VA examination at an appropriate location to determine the current severity of his service-connected diabetic peripheral neuropathies of his bilateral lower extremities. The entire claims folders and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folder. The examiner also must discuss the March 2009 examination report and any subsequent changes in severity while addressing the Veteran's November 2011 contention that his peripheral neuropathies had worsened. 

5. Readjudicate the Veteran's claims, to include consideration of any appropriate staged ratings. If any claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


